DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/11/2021 has been entered. Claims 1-22 remain pending in this application. 
Response to Arguments
Applicant's arguments filed 3/11/2021 have been fully considered but they are not persuasive.
It is first noted that applicant’s arguments refer to “a sealing region” and “an outer sealing layer”, which is not recited in the claims (see 112 rejection below).
With regard to applicant’s argument that Egilsson does disclose an outer sealing layer formed of an elastomeric material that covers more than one raised sealing portion and the space between each raised sealing portion, the examiner disagrees. Again, the examiner notes that applicant’s claims do not recite an outer sealing layer. As best understood by the examiner, applicant is referring to the sealing region recited in line 10 of claim 1 and in line 11 of claim 12. Fig. 28B Egilsson clearly shows each raised sealing portion (319, 321, 323), as well as the space between each raised sealing 
With regard to applicant’s argument that Egilsson does not teach that the raised sealing portions are molded integrally with the tubular body portion, the examiner disagrees. Egilsson discloses a suspension liner that includes a liner body having an outer surface including a plurality of seal bands located along the height of the liner body and then securing a seal component by frictionally engaging the internal surface of the seal component with at least one of the plurality of seal bands (paragraph 0029). It is clear that the sealing bands (319, 321, 323) of Egilsson define at least one sealing region comprising more than one raised sealing portion (paragraph 0117 and fig. 24B). Egilsson also discloses that the seal bands protrude from the outer surface of the liner body and are desirably arranged to bleed through the textile cover (327) forming the outer surface (317) of the liner body such that a portion (329) of the seal bands is located within the textile cover and the seal bands extend through the textile cover to a polymeric material layer forming an interface to the residual limb of the wearer (paragraph 0120 and fig. 24C). Therefore, as best understood by the examiner, Egilsson meets the newly added limitation that each raised sealing portion is molded integrally with said tubular body portion (303), as claimed by applicant. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “at least one sealing region” in line 5 and “each sealing region” in line 6 and line 10. It is unclear whether applicant is referring to the same sealing region or an additional sealing region(s), particularly since applicant’s specification appears to disclose a sealing region, comprising more than one raised sealing portion, and an outer sealing layer that covers the sealing region. The examiner is unsure whether the occurrence of the limitation “each sealing region” in line 10 should be replaced with – an outer sealing layer – in accordance with applicant’s disclosure and arguments. Further clarification of these limitations is requested.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 3-6, 8-12, 14-17, and 19-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2015/0142132 A1 to Egilsson et al. (Egilsson).
Egilsson teaches an adjustable seal system, seal component for use in the system and a method for forming a sealing interface between a residual limb and a prosthetic socket (abstract). Egilsson meets the limitations of a suspension liner sleeve (301) configured to create a vacuum between a residual limb and a prosthetic socket comprising:  3an elongate, tubular body portion (303) formed of a thermoplastic elastomeric material (paragraph 0071) having a 4tubular thickness, a vertical axis, defining an open proximal region and a closed distal region (fig. 24A), 5and having at least one sealing region (portion of the liner that includes seal bands; 319, 321, 323); each sealing region comprising more than one raised sealing portion (319, 321, 323)6 annularly protruding along said vertical axis (paragraph 0117) and molded integrally with the tubular body portion (paragraph 0120 and fig. 24C); each7each raised sealing portion further having an apex surface (fig. 24C); 8a fabric exterior layer (327) bonded to said tubular body portion (paragraph 0086); and 9each sealing region (600) formed of an elastomeric material impregnated within said fabric exterior 10layer covering at least said apex surface of each raised sealing portion and any space between each raised sealing portion (fig. 28A) (paragraphs 0143 and 0146), as best understood by the examiner (see 112 rejection above).  

It can be seen from fig. 24C that the fabric exterior layer taught by Egilsson has a uniform 2thickness. Egilsson also teaches that the open proximal region has a larger 2circumference and volume than said closed distal region (paragraph 0017). Further, the tubular body portion is formed from 2a material selected from the group consisting of silicones, polyurethanes, block copolymers, 3styrene block copolymer gels, controlled distribution polymers, and crystalline polymers (paragraph 0071) and the elastomeric material of the sealing region is formed of a 2material selected from the group consisting of natural rubber, silicone, polyurethane, latex, 3polysulfide, vinyl, polyisoprene, and .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Egilsson in view of US Patent No. 8,956,422 B2 to Halldorsson.
13	Egilsson teaches the invention substantially as claimed according to claims 1 and 12. Egilsson also teaches receiving a seal component (22) within the sealing region (26). However, Egilsson does not appear to teach that the tubular body portion of 12comprises at least annular one recessed portion having a thickness less than said tubular 13thickness and positioned at a location near each raised sealing portion along said vertical axis.
Halldorsson teaches a similar liner having a body (12) preferably formed with a circumferential recess (16) for receiving a seal component in such a manner that the seal component does not extend or substantially extend in excess or at all beyond the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the thickness of the liner between seal bands to include at least one annular recessed portion in order to allow for the receiving of a seal component without the seal component extending in excess or at all beyond the exterior surface of the liner body located outside of the regions of the recess, as taught by Halldorsson.
Claims 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Egilsson.
Egilsson teaches the invention substantially as claimed according to claims 1 and 12. Egilsson also teaches that the liner has a thickness of 2.5-9 mm. Since the raised sealing portion clearly has a thickness greater than the liner, the examiner takes the position that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to specify that each raised sealing portion has a thickness between 3 and 20 mm, particularly since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HOBAN whose telephone number is (571)270-5785.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.H/Examiner, Art Unit 3774 

/BRUCE E SNOW/Primary Examiner, Art Unit 3774